Exhibit 10.1

AMENDED AND RESTATED WAIVER AGREEMENT

THIS AMENDED AND RESTATED WAIVER AGREEMENT (this “Agreement”) dated as of
January 30, 2009, is entered into among MODUSLINK CORPORATION, a Delaware
corporation (“ModusLink”), SALESLINK LLC, a Delaware limited liability company
(“SalesLink”), SALESLINK MEXICO HOLDING CORP., a Delaware corporation
(“SalesLink Mexico”) (each herein called a “Borrower” and collectively, the
“Borrowers”), the lenders party hereto (herein collectively called the “Lenders”
and each individually called a “Lender”) and BANK OF AMERICA, N.A. (as successor
by merger to LaSalle Bank National Association), as a Lender and as Agent for
the Lenders.

WHEREAS, the Borrowers and the Lenders are parties to that certain Second
Amended and Restated Loan and Security Agreement dated as of October 31, 2005 as
amended by (i) that certain First Amendment to Second Amended and Restated Loan
and Security Agreement dated as of October 29, 2006, (ii) that certain Second
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
January 9, 2007, (iii) that certain Third Amendment to Second Amended and
Restated Loan and Security Agreement dated as of October 31, 2007 and (iv) that
certain Fourth Amendment to Second Amended and Restated Loan and Security
Agreement dated as of October 31, 2008 (the “Loan Agreement”);

WHEREAS, Borrowers failed to comply with the Fixed Charge Coverage Ratio
covenant set forth in Section 7.l(iii) of the Loan Agreement as of October 31,
2008, which constituted an Event of Default under the Loan Agreement (the
“Designated Default”);

WHEREAS, the Lenders and the Borrowers entered into that certain Waiver
Agreement dated as of December 9, 2008 (the “Existing Waiver Agreement”)
pursuant to which the Lenders waived the Designated Default subject to the terms
and conditions set forth in the Existing Waiver Agreement;

WHEREAS, the Borrowers have requested that the Lenders amend and restate the
Existing Waiver Agreement to in order to amend certain of the terms and
conditions set forth in the Existing Waiver Agreement;

WHEREAS, the Lenders have agreed to amend and restate the Existing Waiver
Agreement subject to, and on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, it is agreed that:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.

2. Waiver. From and after the date of the Existing Waiver Agreement, and subject
to the other terms and conditions set forth in this Agreement, the Lenders
hereby waive the Designated Default and all of their respective rights and
remedies with respect to such Designated Default. The foregoing shall not be
deemed a waiver of any Event of Default or



--------------------------------------------------------------------------------

Default which may have occurred after the date of the Existing Waiver Agreement,
or may occur after the date of this Agreement, or establish a custom or course
of dealing between the Lenders and Borrowers, nor shall such waiver modify
Borrowers’ obligations to comply with Sections 7.1(iii) of the Loan Agreement.

3. Agreements in Respect of Waiver. In consideration for the agreement of the
Lenders to waive the Designated Default, each Borrower hereby acknowledges and
agrees to the following terms, conditions and agreements:

3.1 Financial Covenant Restructuring. In the event that the financial covenants
contained in the Loan Agreement are not amended by February 28, 2009 in a manner
acceptable to Lenders in their sole discretion (the “Covenant Restructuring
Amendment”), such failure to amend the financial covenants shall constitute an
Event of Default under the Loan Agreement and the Agent and Lenders shall have
all rights and remedies available to them as a result of the occurrence of an
Event of Default under the Loan Agreement and the other Ancillary Agreements.
The Borrowers hereby acknowledge that the following items shall be conditions
precedent to the effectiveness and consummation of the Covenant Restructuring
Amendment:

(i) The Agent and Lenders shall have received the audited financial statements
of Borrowers required to be delivered pursuant to Section 7.2(C)(i) of the Loan
Agreement and such audited financial statements shall have no material
deviations from the internally prepared annual financial statements for fiscal
year 2008 previously delivered to the Agent and Lenders; and

(ii) The Agent and Lenders shall have received the results of the field exam
that is being commenced on or around the date of this Agreement and such results
shall be acceptable to Agent and Lenders in their sole discretion.

3.2 Approval of Advances under Revolving Credit Facility. Notwithstanding any
other provision contained in the Loan Agreement to the contrary, until such time
that the Covenant Restructuring Amendment is consummated and in effect, each
request for an advance under the Revolving Credit Facility by Borrowers, and all
advances made in connection therewith, shall be conditioned upon and subject to
the receipt by Agent of approval of such advance from each Lender (including
delivery of to Agent via electronic email). Each Lender may grant or withhold
its approval in connection with any request for an advance under the Revolving
Credit Facility in such Lender’s sole discretion for any reason (or for no
reason). No Lender shall be obligated to advance any amounts in connection with
a request for a Revolving Loan by the Borrowers unless each Lender has approved
such request and has agreed to make an advance pursuant thereto. For the
avoidance of doubt, at such time that the Covenant Restructuring Amendment is
consummated and effective, this Section 3.2 shall be of no further force and
effect.

3.3 Cash Collateralization of Letters of Credit. Notwithstanding any other
provision contained in the Loan Agreement to the contrary, until such time that
the Covenant Restructuring Amendment is consummated and in effect, the Issuing
Lender shall be under no

 

2



--------------------------------------------------------------------------------

obligation to issue Letters of Credit for the account of a Borrower unless
(i) the Borrowers shall have deposited in a cash collateral account opened by
the Issuing Lender available funds free and clear of all Liens in an amount
equal to the face amount of such Letter of Credit prior to such the issuance of
such Letter of Credit by the Issuing Lender and (ii) all other conditions to the
issuance of such Letter of Credit which are contained in the Loan Agreement have
been satisfied. For the avoidance of doubt, at such time that the Covenant
Restructuring Amendment is consummated and effective, this Section 3.3 shall be
of no further force and effect.

4. Representations and Warranties. Each Borrower hereby jointly and severally
represents and warrants to Lenders that:

4.1 Due Authorization, etc. The execution and delivery of this Agreement and the
performance of such Borrower’s obligations under the Loan Agreement are duly
authorized by all necessary corporate or company action, do not require any
filing or registration with or approval or consent of any governmental agency or
authority, do not and will not conflict with, result in any violation of or
constitute any default under any provision of its certificate of incorporation
or organization, as applicable, or by-laws or limited liability company
agreement, as applicable, or that of any of its Subsidiaries or any material
agreement or other document binding upon or applicable to it or any of its
Subsidiaries (or any of their respective properties) or any material law or
governmental regulation or court decree or order applicable to it or any of its
Subsidiaries, and will not result in or require the creation or imposition of
any Lien in any of its properties or the properties of any of its Subsidiaries
pursuant to the provisions of any agreement binding upon or applicable to it or
any of its Subsidiaries.

4.2 Validity. This Agreement has been duly executed and delivered by such
Borrower and, together with the Loan Agreement, are the legal, valid and binding
obligations of such Borrower to the extent such Borrower is a party thereto,
enforceable against such Borrower in accordance with their respective terms
subject, as to enforcement only, to bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforceability of the rights of
creditors generally.

4.3 Representations and Warranties. The representations and warranties contained
in Section 6 of the Loan Agreement are true and correct on the date of this
Agreement, except to the extent that such representations and warranties
(a) solely relate to an earlier date or (b) have been changed by circumstances
permitted by the Loan Agreement.

5. Conditions Precedent. The waiver set forth in Section 2 of this Agreement
shall become effective upon satisfaction of all of the following conditions
precedent:

5.1 Receipt of Documents. Agent shall have received all of the following, each
in form and substance satisfactory to Agent:

(a) Agreement. A counterpart original of this Agreement duly executed by
Borrowers.

(b) Other. Such other documents as Agent may reasonably request.

 

3



--------------------------------------------------------------------------------

5.2 Other Conditions. No Event of Default or Default other than the Designated
Default shall have occurred and be continuing.

6. Miscellaneous.

6.1 Warranties and Absence of Defaults. In order to induce Lenders to enter into
this Agreement, each Borrower jointly and severally hereby warrants to Lenders,
as of the date of the actual execution of this Agreement, that (a) no Event of
Default or Default other than the Designated Default has occurred which is
continuing as of such date and (b) the representations and warranties in
Section 4 of this Agreement are true and correct.

6.2 Documents Remain in Effect. Except as amended and modified by this
Agreement, the Loan Agreement, the Existing Wavier Agreement and the other
documents executed pursuant to the Loan Agreement or the Existing Waiver
Agreement remain in full force and effect and each Borrower hereby ratifies,
adopts and confirms its representations, warranties, agreements and covenants
contained in, and obligations and liabilities under, the Loan Agreement, the
Existing Waiver Agreement and the other documents executed pursuant thereto.

6.3 Reference to Loan Agreement. On and after the effective date of this
Agreement, each reference in the Loan Agreement or the Existing Waiver
Agreement, respectively, to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import, and each reference to the “Loan Agreement” in any Note and
in any Ancillary Agreement, or other agreements, documents or other instruments
executed and delivered pursuant to the Loan Agreement, shall mean and be a
reference to the Loan Agreement or the Existing Waiver Agreement, as applicable,
as any provisions contained therein may be amended or modified pursuant to this
Agreement.

6.4 Readings. Headings used in this Agreement are for convenience of reference
only, and shall not affect the construction of this Agreement.

6.5 Counterparts. This Agreement may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.

6.6 Expenses. Borrowers agree to pay on demand all costs and expenses of Lenders
(including reasonable fees, charges and disbursements of Lenders’ attorneys) in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
In addition, Borrowers agree to pay, and save Lenders harmless from all
liability for, any stamp or other taxes which may be payable in connection with
the execution or delivery of this Agreement, the borrowings under the Loan
Agreement, and the execution and delivery of any instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided in this Section 6.6 shall survive any
termination of this Agreement, the Loan Agreement or the Existing Waiver
Agreement.

 

4



--------------------------------------------------------------------------------

6.7 Governing Law. This Agreement shall be a contract made under and governed by
the internal laws of the State of Illinois. Wherever possible, each provision of
this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable laws, but if any provision of this Agreement shall be
prohibited by or invalid under such laws, such provisions shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

6.8 Successors. This Agreement shall be binding upon Borrowers, Lenders and
their respective successors and assigns, and shall inure to the benefit of
Borrowers, Lenders and the successors and assigns of Lenders.

6.9 Effect of Amendment and Restatement. Nothing in this Agreement shall be
construed to release, cancel, terminate or otherwise adversely affect all or any
part of any Lender’s rights under, or Borrower’s obligations pursuant to, the
Existing Waiver Agreement. This Agreement supercedes and replaces the Existing
Waiver Agreement in its entirety.

[signature page attached]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amended and Restated Waiver Agreement has been duly
executed as of the day and year first written above.

 

BORROWERS:     MODUSLINK CORPORATION     SALESLINK LLC a Delaware corporation  
  a Delaware limited liability company By:  

/s/ Steven G. Crane

    By:  

/s/ Steven G. Crane

Name:   Steven G. Crane     Name:   Steven G. Crane Title:   Chief Financial
Officer     Title:   Chief Financial Officer SALESLINK MEXICO HOLDING CORP.    
  a Delaware corporation       By:  

/s/ Steven G. Crane

      Name:   Steven G. Crane       Title:   Chief Financial Officer      

Amended and Restated Waiver Agreement



--------------------------------------------------------------------------------

AGENT:

BANK OF AMERICA (as successor by merger to

LaSalle Bank National Association), as Agent

By:  

/s/ Michael Brashler

Name:   Michael Brashler Title:   Vice President

Address

Bank of America, N.A.

231 South LaSalle

Chicago, Illinois 60603

Attn: Michael Brashler

Fax: (877) 207-0732

LENDERS:

BANK OF AMERICA (as successor by merger to

LaSalle Bank National Association), as a Lender

By:  

/s/ David Bacon

Name:   David Bacon Title:   Vice President

Address

Bank of America, N.A.

135 South LaSalle

Chicago, Illinois 60603

Attn: David Bacon

Fax: (312) 904-0409

RBS CITIZENS, NATIONAL ASSOCIATION

f/k/a CITIZENS BANK OF MASSACHUSETTS,

as a lender

By:  

/s/ Victoria P. Lazzell

Name:   Victoria P. Lazzell Title:   Senior Vice President

Address

RBS Citizens, National Association

53 State Street, 8th Floor

Boston, Massachusetts 02109

Attn: Victoria P. Lazzell, Senior Vice President

Fax: (617) 742-9548

 

Amended and Restated Waiver Agreement